Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election filed April 16, 2021 is acknowledged and has been entered.
Applicant’s election of Group 1, corresponding to claims 1-10, in the reply filed on April 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of species: 3C23K antibody specified in b) of claim 4 which has the light chain of SEQ ID NO: 6 and the heavy chain of SEQ ID NO: 8, respectively, is also acknowledged.
Claims 1-17 are currently pending.
Claims 5 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-4 and 6-10 are presented for examination as they read on the elected species. 

Priority
Acknowledgement is made that this application claims priority to foreign applications: EP17305445, filed 2017-04-14.

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims 1 and 10 are drawn to a method of treating a non-gynecologic cancer in an individual in need thereof comprising administering a human AMHRII-binding agent to the individual. Under BRI, “a human AMHRII-binding agent” could be small molecule, peptide, protein, antibody (or fragment thereof), oligonucleotide, siRNA/shRNA, ADC, a cell expressing an AMHRII-binding engineered receptor, etc…These compounds vary significantly, have different structures, physical, and chemical properties, function through different mechanisms, and may activate or inhibit AMHRII. However, the only human “AMHRII-binding agent”, which the specification teaches, is monoclonal anti-AMHRII antibody (Table 1, Fig 1). For therapeutic efficacy, the specification only teaches two antibodies: 3C23K (GM102) and GM103, in treating AMHRII-expressing cancers (Examples 4-8). Thus, these claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a “human AMHRII-binding agent”, the following applies:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of human AMHRII-binding agents. The specification only discloses antibodies binding human AMHRII, which does not represent the substantial variety covered by the genus of binding agents covered by the claims.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claims, the information is only given for a few modulating compounds.
Accordingly, the specification lacks adequate written description for the rejected claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens (Behrens et al., US 2013/0136743 A1, Appl. NO: 13/697,575, Publication Date: 2013-05-30).
Behrens teaches novel mutated humanized 12G4 monoclonal antibodies, and fragments thereof, directed against the anti-Müllerian hormone type II receptor (AMHRII).
Behrens teaches that the human anti-Müllerian hormone is a glycoprotein of 560 amino acids, a member of the TGF- family, and the anti-Müllerian hormone type II receptor (AMHR-II) is a peptide of 573 amino acids and has serine-threonine kinase activity ([0015], [0018]).
Behrens teaches novel mutated humanized 12G4 antibodies, and fragments thereof, directed against the AMHRII ([0025], claims 1-13).
Behrens teaches an antibody that has the light chain comprising SEQ ID NO:34 and the heavy chain comprising SEQ ID NO:26, which are identical to SEQ ID NO:6 and SEQ ID NO:8, respectively (claim 11). Alignments of SEQ ID NOs: 6 and 8 below:

    PNG
    media_image1.png
    200
    571
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    201
    573
    media_image2.png
    Greyscale

Behrens teaches using the antibody, in combination with additional conventional anti-cancer compound, for treatment of patients with diseases associated with the human AMHRII, including non-gynecologic cancers e.g. prostate cancer, germ cell cancer ([0263-0313]).

Claim(s) 1-4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dubreuil (Dubreuil et al., US 2017/0035903 A1, Appl. NO: 15/229,307, Publication Date: 2017-02-09,  Filed Aug. 5, 2016).
Dubreuil teaches that the human anti-Müllerian hormone is a glycoprotein of 560 amino acids, a member of the TGF- family, and the anti-Müllerian hormone type II receptor (AMHR-II) is a peptide of 573 amino acids and has serine-threonine kinase activity ([0003], [0004]).
Dubreuil teaches that a human AMHRII-binding agent, 3C23K antibody that can bind to the extracellular domain of AMHRII receptor ([0010], Fig. 1).
Dubreuil teaches that an antibody that has the light chain comprising SEQ ID NO:6 and the heavy chain comprising SEQ ID NO:8, which are identical to SEQ ID NO:6 and SEQ ID NO:8, respectively ([0047]). Alignments below:

    PNG
    media_image3.png
    202
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    571
    media_image4.png
    Greyscale

Dubreuil teaches an antibody drug conjugate (ADC) comprising 3C23K antibody (claim 13).
Dubreuil teaches a method for treating any cancer disease associated with the expression of human AMHRII, comprising administering a subject in need thereof with a therapeutically effective amount the ADC, wherein the cancers include non-gynecologic cancers e.g. prostate cancer and breast cancer ([0055], [0058]).
Dubreuil teaches that ADC may be used in combination with any other therapeutic strategy for treating AMHRII expressing cancers, such as prostate cancer, breast cancer ([0058]).
Dubreuil teaches administration of a “naked” antibody that specifically binds to AMHRII (such as the 3C23K antibody) ([0059]).
.

Claim(s) 1-4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaucher (Gaucher et al., US 2015/0004156 A1, Appl. NO: 14/367,969, Publication Date: 2015-01-01).
Gaucher teaches that the human anti-Müllerian hormone is a glycoprotein of 560 amino acids, a member of the TGF- family, and the anti-Müllerian hormone type II receptor (AMHR-II) is a peptide of 573 amino acids and has serine-threonine kinase activity ([0002], [0003]).
Gaucher teaches a pharmaceutical composition an anticancer agent and an antibody binding the human AMHRII ([0022], [0023]). The anticancer agent can be chemotherapeutic agents, e.g. paclitaxel, oxaliplatin, carboplatin ([0066]-[0071], Tables 2-5, claim 1).
Gauche teaches the mutated humanized monoclonal antibody produced by the 3C23K clone ([0061]).
Gauche teaches that the 3C23K antibody has the light chain comprising SEQ ID NO:7 and the heavy chain comprising SEQ ID NO:9 ([0053], claim 5), which are identical to SEQ ID NO:6 and SEQ ID NO:8, respectively ([0047]). Alignments below:

    PNG
    media_image5.png
    200
    570
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    200
    570
    media_image6.png
    Greyscale

Gauche teaches to administer the pharmaceutical composition for preventing or treating a pathology associated with the human AMHRII ([0080]-[0085]), including non-gynecologic cancers, e.g. prostate cancer and testicular cancer ([0094], [0095], Example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens (Behrens et al., US 2013/0136743 A1, Appl. NO: 13/697,575, Publication Date: 2013-05-30), as applied to claims 1-4, 7 and 10  above, and further in view of Jena .
Behrens teaches as set forth above. Behrens additionally teaches scFv antibodies (paragraphs [0152] and [0374] and Figure 23).  However, Behrens does not teach the human AMHRII binding agent is a cell expressing an AMHRII-binding engineered receptor, or a CAR T-cell expressing an AMHRII-binding engineered receptor.
Jena teaches that the prototypical CAR uses a monoclonal antibody that binds to the targeted tumor associated antigen (page 1035, col. 1). Jena teaches that the CAR binding domain is typically a single chain fragment variable region (scFv) (page 1035, col. 2).
Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens (Abstract, Introduction and Redirected T-cell specificity through the introduction of a CAR).
Jena teaches using autologous T-cells for CAR-T-cell therapy (page 1039, col. 1).
Estupina teaches that AMHRII is expressed in granulosa cells of the ovary, in Sertoli and Leydig cells of the testis, also in breast and prostate tissues (page 37062, col. 2, para. 1).
It would have prima facie been at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the Behrens, Jena and Estupina and express the AMHRII CARs in T-cells with monoclonal scFvs of the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,509,035 B2 (Appl. No.: 15/229,307, thereafter Pat. 035). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Pat. 035 teach that an antibody drug conjugate (ADC) comprising a humanized antibody conjugated to bis-sulfone-PEG(24)-val-cit-paraaminobenzyl monomethyl auristatin E, said humanized antibody binding AMHRII and comprising a light chain comprising SEQ ID NO:14 and a heavy chain comprising SEQ ID NO:16 

    PNG
    media_image7.png
    202
    571
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    203
    569
    media_image8.png
    Greyscale


	The claims of Pat. 035 teach pharmaceutical composition comprising an ADC according to claim 1, together with a pharmaceutically acceptable carrier, optionally together with an additional therapeutic agent (claim 2).
	The claims of Pat. 035 teach a method of treating a patient having an anti-Mullerian hormone type II receptor (AMHRII) expressing cancer comprising administering to the patient a pharmaceutical composition comprising a pharmaceutically effective amount of antibody drug conjugate (ADC) according to claim 1, wherein the cancer is a prostate cancer (claim 3).

	The claims of Pat. 035 teach the method according to 6, wherein naked antibody is administered subsequent to the administration of said ADC (claim 7).
	Taken together, the claims of Pat. 035 teach all the limitations of claims 1-4, 6, 7 and 10 of the instant application.

Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,509,035 B2 (Appl. No.: 15/229,307, thereafter Pat. 035), as applied to claims 1-4, 6, 7 and 10, and further in view of Jena (Jena et al., Blood, 116(7):1035-1044, Publication Date: 2010-08-19) and Estupina (Estupina et al., Oncotarget, 2017 (8): 37061-37079, Publication Date:2017-02-24).
The claims of Pat. 035 teach as set forth above. However, the claims of Pat. 035 do not teach the human AMHRII binding agent is a cell expressing an AMHRII-binding engineered receptor, or a CAR T-cell expressing an AMHRII-binding engineered receptor.
Jena teaches that the prototypical CAR uses a monoclonal antibody that binds to the targeted tumor associated antigen (page 1035, col. 1). Jena teaches that the CAR binding domain is typically a single chain fragment variable region (scFv) (page 1035, col. 2).
Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated 
Jena teaches using autologous T-cells for CAR-T-cell therapy (page 1039, col. 1).
Estupina teaches that AMHRII is expressed in granulosa cells of the ovary, in Sertoli and Leydig cells of the testis, also in breast and prostate tissues (page 37062, col. 2, para. 1).
It would have prima facie been at the time the invention was filed given that the level of skill in the art was high to combine the teachings of claims of Pat. 035, Jena and Estupina and express the AMHRII CARs in T-cells with monoclonal scFvs of antibody taught by claims of Pat. 035, because Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired tumor associated antigens. One of skill in the art would have been motivated to expand the AMHRII CAR T-cell in cancer therapy so that one could treat prostate or breast cancers expressing AMHRII that is responsive to therapy as taught by Estupina. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642